 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9
10   RICHARD Q. LE                                CV 19-4507 PA (SKx)

11                Plaintiff,                      JUDGMENT
12          v.
13   LUIS O. RAMALLO, SUSANA T.
     RAMALLO,
14
                  Defendants.
15
16
17         Pursuant to the Court’s March 12, 2020 Minute Order dismissing this action for lack
18   of prosecution and failure to comply with the Court’s Order,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20   dismissed without prejudice.
21         IT IS SO ORDERED.
22
23   DATED: March 12, 2020                            _________________________________
                                                                 Percy Anderson
24                                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
